UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                        :
 JODILYNN GIAMELLA, et ano.,                            :
                                                        :            18cv0645
                        Plaintiffs,                     :
                                                        :            ORDER
                -against-                               :
                                                        :
 WRIGHT MEDICAL TECHNOLOGY, INC., et                    :
 al.,                                                   :
                                                        :
                        Defendants.                     :
                                                        :

WILLIAM H. PAULEY III, Senior United States District Judge:
               It having been reported to this Court that this action has been or will be settled,

this action is discontinued without costs to any party, and without prejudice to reopening this

action if such an application is made within thirty (30) days of this Order.

               The Clerk of Court is directed to terminate all pending motions and mark this case

as closed.

Dated: February 14, 2020
       New York, New York
